Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 09/03/2020.  Claims 1-11 are presented for examination and claims 1-3 and 7-11 are rejected for the reasons indicated herein below.     



Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Objections
3.	Claims 8, 10 and 11 are objected to because of the following informalities: 

Claim 8, should be changed to “wherein. Appropriate correction is required.

Claim 10, line 6 recites “a first voltage” it should be changed to “[[a]] the first voltage”. Appropriate correction is required.

Claim 10, line 10 recites “a second voltage” it should be changed to “[[a]] the second voltage”. Appropriate correction is required.
Claim 10, line 27 recites “during a time period during which at least one of the first switching circuitry to the fourth switching circuitry” it should be changed to “during a time period during which the at least one of the first switching circuitry to the fourth switching circuitry”. Appropriate correction is required.

Claim 11, line 26 recites “during a time period during which at least one of the first switching circuitry to the fourth switching circuitry” it should be changed to “during a time period during which the at least one of the first switching circuitry to the fourth switching circuitry”. Appropriate correction is required.





Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (U.S. Pub. No. 2007/0001633 A1).
Regarding claim 10, Su et al. (e.g. see Figs. 2-11) discloses “An electronic circuitry that converts DC voltage specified by a difference between a first voltage (top rail) and a second voltage (bottom rail)  into AC voltage and supplies the AC voltage to a first terminal (U) and a second terminal (V) between which a load circuit (motor) is to be connected (e.g. see Figs. 1-11, in Fig. 2, see the input and output of the inverter), the electronic circuitry comprising: first switching circuitry coupled to a first voltage and the first terminal and configured to be turned on during at least part of a first period in a cycle and configured to be turned off during at least part of a second period in the cycle (e.g. Fig. 2, see S1a and S1b and their connections, also see the graph below it); second switching circuitry coupled to a second voltage and the second terminal and configured to be turned on during at least part of the first period in a cycle and configured to be turned off during at least part of the second period in the cycle (e.g. Fig. 2, see S5a and S5b and their connections, also see the graph below it); third switching circuitry coupled to the first voltage and the second terminal and configured to be turned off during at least part of the first period in the cycle and configured to be turned on during at least part of the second period in the cycle (e.g. Fig. 2, see S2a and S2b and their connections, also see the graph below it); and fourth switching circuitry coupled to the second voltage and the first terminal and configured to be turned off during at least part of the first period in the cycle and configured to be turned on during at least part of the second period in the cycle (e.g. Fig. 2, see S4a and S4b and their connections, also see the graph below it), wherein at least one of the first switching circuitry to the fourth switching circuitry includes a first switching element and a second switching element in parallel (e.g. Fig. 2, see S1a, S1b, S2a, S2b, S4a, S4b, S5a and S5b and their connections), in a first cycle, during a time period during which at least one of the first switching circuitry to the fourth switching circuitry is turned on, the first switching element is turned on during a first subperiod (see GS1a in the graph in Fig. 2 in the first subperiod), and the second switching element is turned on during a second subperiod that starts after the first subperiod (see GS1b in the graph in Fig. 2 in the second subperiod), and in a second cycle, during a time period during which the at least one of the first switching circuitry to the fourth switching circuitry is turned on, the second switching element is turned on during a third subperiod (see GS1b in the graph in Fig. 2 in the third subperiod), and the first switching element is turned on during a fourth subperiod that starts after the third subperiod (see GS1a in the graph in Fig. 2 in the fourth subperiod)”.






Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Su et al. (U.S. Pub. No. 2007/0001633 A1).

Regarding claim 1, Su et al. (e.g. see Figs. 2-11) discloses “An electronic circuitry configured to convert DC voltage specified by a difference between a first voltage (top rail) and a second voltage (bottom rail) into AC voltage and to supply the AC voltage to a first terminal (U) and a second terminal (V) between which a load circuit (motor) is to be connected (e.g. see Figs. 1-11, in Fig. 2, see the input and output of the inverter), comprising: first switching circuitry coupled to the first voltage and the first terminal and configured to be turned on during at least part of a first period in a cycle and configured to be turned off during at least part of a second period in the cycle (e.g. Fig. 2, see S1a and S1b and their connections, also see the graph below it); second switching circuitry coupled to the second voltage and the second terminal and configured to be turned on during at least part of the first period in the cycle and configured to be turned off during at least part of the second period in the cycle (e.g. Fig. 2, see S5a and S5b and their connections, also see the graph below it); third switching circuitry coupled to the first voltage and the second terminal and configured to be turned off during at least part of the first period in the cycle and configured to be turned on during at least part of the second period in the cycle (e.g. Fig. 2, see S2a and S2b and their connections, also see the graph below it); and fourth switching circuitry coupled to the second voltage and the first terminal and configured to be turned off during at least part of the first period in the cycle and configured to be turned on during at least part of the second period in the cycle (e.g. Fig. 2, see S4a and S4b and their connections, also see the graph below it), wherein at least one of the first switching circuitry to the fourth switching circuitry includes a first switching element and a second switching element in parallel  (e.g. Fig. 2, see S1a, S1b, S2a, S2b, S4a, S4b, S5a and S5b and their connections), and during a time period during which the at least one of the first switching circuitry to the fourth switching circuitry is turned on, the first switching element (see GS1a in the graph in Fig. 2 in the first subperiod) is turned on during a first subperiod, and the second switching element (see GS1b in the graph in Fig. 2 in the second subperiod) is turned on during a second subperiod”. Su et al. does not appear to explicitly disclose “wherein the first subperiod and the second subperiod partially overlaps with each other”. However, having the first subperiod and the second subperiod partially overlaps with each other would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first subperiod and the second subperiod partially overlaps with each other for the purpose of enhancing the power efficiency, stability and safety also for the purpose of making the circuit more widely usable.

Regarding claim 2, Su et al. (e.g. see Figs. 2-11) discloses “wherein in a first cycle, the first subperiod and the second subperiod are arranged in a first order, and in a second cycle, the first subperiod and the second subperiod are arranged in a second order that is different from the first order (e.g. see the graph in Fig. 2)”.

Regarding claim 3, Su et al. (e.g. see Figs. 2-11) discloses “wherein the first subperiod has a length that is different from a length of the second subperiod (e.g. see the graph in Fig. 2)”.

Regarding claim 7, Su et al. (e.g. see Figs. 2-11) discloses “wherein an order of the first subperiod and the second subperiod is determined randomly (e.g. see the graph in Fig. 2)”.

Regarding claim 8, Su et al. (e.g. see Figs. 2-11) discloses “wherein the at least two switching elements, which are the first switching element and the second switching element, are MOS transistors (e.g. Fig. 2 see at least S1a and S1b)”.

Regarding claim 9, Su et al. (e.g. see Figs. 2-11) discloses “comprising a DC power supply including a positive power supply terminal that provides the first voltage (e.g. Fig. 2, see the top rail) and a negative power supply terminal that provides the second voltage (e.g. Fig. 2, see the bottom rail)”.
Regarding claim 11, Su et al. (e.g. see Figs. 2-11) discloses “An electronic circuitry that converts DC voltage into AC voltage and supplies the AC voltage to a first terminal (U) and a second terminal (V) between which a load circuit (motor) is to be connected, the electronic circuitry comprising: first switching circuitry coupled to a first voltage and the first terminal and configured to be turned on during at least part of a first period in a cycle and configured to be turned off during at least part of a second period in the cycle (e.g. Fig. 2, see S1a and S1b and their connections, also see the graph below it); second switching circuitry coupled to a second voltage and the second terminal and configured to be turned on during at least part of the first period in a cycle and configured to be turned off during at least part of the second period in the cycle (e.g. Fig. 2, see S5a and S5b and their connections, also see the graph below it); third switching circuitry coupled to the first voltage and the second terminal and configured to be turned off during at least part of the first period in the cycle and configured to be turned on during at least part of the second period in the cycle (e.g. Fig. 2, see S2a and S2b and their connections, also see the graph below it); and fourth switching circuitry coupled to the second voltage and the first terminal and configured to be turned off during at least part of the first period in the cycle and configured to be turned on during at least part of the second period in the cycle (e.g. Fig. 2, see S4a and S4b and their connections, also see the graph below it), wherein at least one of the first switching circuitry to the fourth switching circuitry includes at least two switching elements, which are a first switching element and a second switching element in parallel (e.g. Fig. 2, see S1a, S1b, S2a, S2b, S4a, S4b, S5a and S5b and their connections), during a time period during which at least one of the first switching circuitry to the fourth switching circuitry is turned on, the first switching element is turned on during a first subperiod (see GS1a in the graph in Fig. 2 in the first subperiod), and the second switching element is turned on during a second subperiod (see GS1b in the graph in Fig. 2 in the second subperiod), and a time period during which the second subperiod overlaps the first subperiod is controlled based on a current value of the second switching element (see the graph in Fig. 2, also see para. 0027-0029)”. Su et al. does not appear to explicitly disclose “the second subperiod overlaps the first subperiod”. However, having the second subperiod overlaps the first subperiod would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second subperiod overlaps the first subperiod for the purpose of enhancing the power efficiency, stability and safety also for the purpose of making the circuit more widely usable.
Allowable Subject Matter
6.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, none of prior art of record take alone or in combination shows “a plurality of current sensors configured to detect current values of the first switching element and the second switching element, wherein a length of the first subperiod and a length of the second subperiod are controlled based on the current values of the first switching element and the second switching element”. As recited in claim 4.

Regarding claim 5, none of prior art of record take alone or in combination shows “a plurality of current sensors configured to detect current values of the first switching element and the second switching element, wherein a time period during which the first subperiod overlaps the second subperiod is controlled based on at least one of the current values of the first switching element and the second switching element”. As recited in claim 5.

Regarding claim 6, none of prior art of record take alone or in combination shows “a plurality of current sensors configured to detect current values of the first switching element and the second switching element, wherein an order of the first subperiod and the second subperiod is controlled based on the current values of the first switching element and the second switching element”. As recited in claim 6.




Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839